Title: 16th.
From: Adams, John Quincy
To: 


       I waited upon Parson Cary this forenoon, in expectation of much edification; but he gave us a more indifferent sermon than usual; which in addition to the weather’s being very cold, prevented me from going in the afternoon: instead of which I read three or four of Yorick’s sermons; Townsend, who returned last night from Boston; was here all day: in the evening I concluded the first volume of Gibbon’s history. The two last chapters which treat of the rise and progress of Christianity, are written neither with the indulgence of a friend, nor even with the candor, and ingenuous openness which an enemy ought ever to show. The sentiment, however with which he concludes the volume is a melancholy truth; and it is to the immortal honour of the present age, that no new religious sect, can gain ground, because it cannot find a persecutor.
      